Citation Nr: 0308403	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  96-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right mandible and left 
condyle, with temporomandibular joint arthritis, for the 
period from June 20, 1994, to February 11, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
a fracture of the right mandible and left condyle, with 
temporomandibular joint arthritis, for the period beginning 
on February 12, 1997.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a surgical scar of the right chin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Board notes that, beginning with a February 1999 rating 
decision, the veteran's service-connected residuals of a 
surgical scar of the right chin were not listed among the 
veteran's service-connected disabilities or considered as 
part of the total disability rating.  This omission was noted 
by the veteran's representative in a June 2002 submission, 
and the representative raised the issue of clear and 
unmistakable error in the February 1999 rating decision to 
the extent that the disability evaluation for residuals of a 
surgical scar of the right chin was "dropped."  Rather than 
refer this issue back to the RO, however, the Board would 
simply point out to the RO that service connection was 
granted for this disability, and an initial evaluation was 
assigned; there is no indication whatsoever that procedures 
were set forth to sever service connection for this 
disability.  Therefore, this disability should be included in 
the combined disability evaluation.  

In the June 2002 submission, the veteran's representative 
also raised the issue of entitlement to service connection 
for a sinus disorder.  This matter is referred back to the RO 
for appropriate action. 

The veteran's appeal also included the issues of entitlement 
to higher initial evaluations for headaches and decreased 
function of the right mental nerve, but these claims were 
previously adjudicated in a separate July 2002 Board 
decision.  Additionally, the veteran's appeal initially 
included the issues of entitlement to service connection for 
tinnitus, hearing loss, degenerative joint disease of the 
cervical spine, and a left eye cataract.  Service connection 
has since been granted for all of these disorders, however.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  For the period dated from June 20, 1994, to February 11, 
1997, the veteran's residuals of a fracture of the right 
mandible and left condyle, with temporomandibular joint 
arthritis, were productive of 38 to 45 millimeters of inter-
incisional range and six millimeters of lateral excursion.

3.  For the period beginning on February 12, 1997, the 
veteran's residuals of a fracture of the right mandible and 
left condyle, with temporomandibular joint arthritis, have 
been productive of 30 millimeters of inter-incisional range.

4.  The veteran's residuals of a surgical scar of the right 
chin are productive of no more than moderate disfigurement.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a fracture of the right 
mandible and left condyle, with temporomandibular joint 
arthritis, for the period from June 20, 1994, to February 11, 
1997, have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.150, 
Diagnostic Code 9905 (2002).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for a fracture of the right mandible and left 
condyle, with temporomandibular joint arthritis, for the 
period beginning on February 12, 1997, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.150, Diagnostic Code 9905 (2002).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for residuals of a surgical scar of the 
right chin have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (2002); 67 Fed. Reg. 58,448 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the VA has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a recent VA examination addressing his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a July 2001 
letter.  See 38 U.S.C.A. § 5103.   This issuance, which 
includes a discussion of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.


III.  Residuals of a fracture of the right mandible and left 
condyle, 
with temporomandibular arthritis

In the appealed February 1995 rating decision, the RO granted 
service connection for residuals of a fracture of the right 
mandible and left condyle on the basis of in-service 
treatment for this injury.  A zero percent evaluation was 
assigned, effective from June 1994.

The RO based this evaluation on the results of a January 1995 
VA examination, which revealed an inter-incisional opening of 
45 millimeters and six millimeters of lateral excursion.  
Also, a VA general medical examination report contains a 
diagnosis of muscle contraction headaches, claimed as 
secondary to a fractured mandible in service.  Service 
connection was also granted for headaches, and the evaluation 
for this disability, which also came before the Board on 
appeal, was addressed in a July 2002 decision.

At the time of the February 1995 rating decision, the claims 
file also included several relevant private medical records 
not mentioned in the decision.  A May 1994 statement from 
Douglas T. Watanabe, D.D.S., indicates increasingly severe 
symptoms, including clicking of the temporomandibular joint, 
severe pain, malocclusion, and limitation of range of motion.  
A May 1994 statement from Richard W. Weber, D.D.S, reflects 
that the veteran's temporomandibular joint dysfunction was 
productive of motion of 38 to 40 millimeters, no functional 
problems with mastication or speech, no point tenderness of 
the right or temporomandibular joint, and no clicks.  The 
limitation of motion was described as mild.  In a June 1994 
statement, Terry Gardner, D.O., noted moderate malocclusion 
as a result of temporomandibular joint dysfunction.

During his October 1995 RO hearing, the veteran reported pain 
from a wire on the side of his face, resulting in headaches 
and ringing of the ear.  He also described numbness above his 
right chin scar.

In a December 1995 rating action, the RO increased the 
evaluation for the veteran's disability to 10 percent, 
effective from June 1994, on the basis of headaches.   

The veteran's February 1997 VA dental examination revealed 
difficulty with masticating, moderate atrophy of the right 
temporalis and masseter muscles, loss of the mandibular angle 
on the right, an inter-incisional opening that was limited to 
30 millimeters, and loss of the mandibular angle at two 
degrees to the fracture.  The diagnoses included status post 
mandibular fractures times two, one hundred percent 
anesthesia of the right mental nerve, and severe myalgia of 
the right temporalis and masseter muscles.  

Based on the results of the February 1997 examination, the 
RO, in a February 1999 rating action, assigned a separate 10 
percent evaluation for headaches (with this disability 
addressed in the prior Board decision, as noted above) and 
increased the evaluation for residuals of a fracture of the 
right mandible and left condyle with temporomandibular joint 
arthritis to 20 percent, effective from February 1997.  This 
evaluation has since remained in effect and is at issue in 
this case.  Because the 20 percent evaluation was not 
effectuated as of the date of the claim, however, the prior 
10 percent evaluation is also at issue in this case.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

A May 1999 VA dental examination revealed traumatic arthritis 
of the right temporomandibular joint and myalgia of the right 
temporalis and masseter muscles.  Decreased joint space was 
noted, but no measurement of the inter-incisional opening was 
indicated.

A diagnosis of right temporal and masseter pain, part of 
which might be psychologically induced but also with genuine 
pain, was included in the report of a June 2001 VA 
neurological examination.

The veteran's October 2002 VA dental and oral examination 
revealed functional loss of the jaw, 30 millimeters of inter-
incisional range of motion, two millimeters of lateral 
excursion, no bone loss, left temporomandibular joint 
degenerative joint disease (with a wire in the right 
mandibular area), and no loss of teeth.

In this case, the RO has evaluated the veteran's 
temporomandibular disability under 38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Under this section, a 10 percent 
evaluation is warranted for either lateral excursion from 
zero to four millimeters or inter-incisional range from 31 to 
40 millimeters.  A 20 percent evaluation is in order for 
inter-incisional range from 21 to 30 millimeters.  For inter-
incisional range from 11 to 20 millimeters, a 30 percent 
evaluation is warranted.

The Board has reviewed the evidence of record and finds that, 
for the period through February 11, 1997, there was inter-
incisional range to 38 to 45 millimeters and lateral 
excursion to six millimeters.  This evidence is consistent 
with the 10 percent evaluation assigned for that period.  
Also, there was no evidence of severe nonunion of the 
mandible (30 percent under Diagnostic Code 9903) or severe 
displacement of the mandible (30 percent under Diagnostic 
Code 9904).  In this regard, although Dr. Watanabe noted 
increasingly severe symptoms in May 1994, Dr. Weber found 
only mild limitation of temporomandibular motion.  
Dr. Gardner described moderate disability in June 1994.  As 
such, and because these opinions were provided at 
approximately the same time, the Board finds that this 
disability was more properly described as moderately 
disabling for the period through February 11, 1997.

For the period beginning on February 12, 1997, there is 
evidence of inter-incisional range to 30 millimeters.  This 
finding represents a worsening of the veteran's disability 
that warrants the currently assigned 20 percent evaluation.  
The specific criteria for a 30 percent evaluation under 
Diagnostic Code 9905 have not been met, however, and there is 
also no evidence of severe nonunion of the mandible 
(30 percent under Diagnostic Code 9903) or severe 
displacement of the mandible (30 percent under Diagnostic 
Code 9904).

Overall, the preponderance of the evidence is against both 
entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right mandible and left 
condyle, with temporomandibular joint arthritis, for the 
period from June 20, 1994, to February 11, 1997; and 
entitlement to an evaluation in excess of 20 percent for a 
fracture of the right mandible and left condyle, with 
temporomandibular joint arthritis, for the period beginning 
on February 12, 1997.  Therefore, both claims are denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


IV.  Residuals of a surgical scar of the right chin

In the appealed February 1995 rating decision, the RO granted 
service connection for residuals of a surgical scar of the 
right chin on the basis of in-service evidence of this 
disability.  A 10 percent evaluation was assigned, effective 
from June 1994.  This evaluation has since remained in effect 
and is at issue in this case.

The RO based the initial 10 percent evaluation on the results 
of a January 1995 VA examination, which revealed a five-
centimeter hypertrophic scar.  Also of record at the time of 
this decision was Dr. Gardner's statement, which indicates 
the presence of an indurated and unsightly scar that was 
moderately disfiguring to the face.

During his October 1995 RO hearing, the veteran described 
numbness in the area of his chin scar.  

The veteran's May 1999 VA dental examination revealed a four-
centimeter scar in the parasymphysis area, and the 
examination report is accompanied by photographs of this 
scar.  

A 40-millimeter depressed scar of the right chin was revealed 
by a VA dental and oral examination in October 2002.  The 
scar was described as visible, nonesthetic, and disfiguring.

In evaluating the veteran's chin scar, the Board initially 
notes that, during the pendency of this appeal, the rating 
criteria for evaluating skin disorders was substantially 
revised, effective from August 30, 2002.  See 67 Fed. Reg. 
58,448 (2002).  The Board notified the veteran of these 
revisions in a March 2003 letter.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under the old criteria of  Diagnostic Code 7800, a 10 percent 
evaluation was warranted for moderate disfigurement resulting 
from scars of the head, face, or neck; while a 30 percent 
evaluation was in order for severe scars of the head, face, 
or neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.

Under the revised criteria of Diagnostic Code 7800, effective 
from August 30, 2002, a 10 percent evaluation is warranted 
for disfigurement of the head, face, or neck, with one 
characteristic of disfigurement.  A 30 percent evaluation is 
assigned in cases of visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or, with two or 
three characteristics of disfigurement. 

Under this section, the eight "characteristics of 
disfigurement" are a scar five or more inches (13 or more 
cm.) in length; a scar at least one-quarter inch (0.6 cm.) 
wide at the widest part; surface contour of a scar elevated 
or depressed on palpation; a scar adherent to underlying 
tissue; skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

In this case, the veteran's scar has been shown to be no more 
than five centimeters long, and the evidence of record, 
including the May 1999 photographs, does not indicate any of 
the "characteristics of disfigurement" listed in the new 
criteria of Diagnostic Code 7800.  The Board is therefore 
unable to conclude that this scar is more than moderately 
disfiguring.

Regardless of which set of rating criteria is used, the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 10 percent for 
residuals of a surgical scar of the right chin, and this 
claim must be denied.  Again, as the preponderance of the 
evidence is against the veteran's claim, the provisions of 
38 U.S.C.A. § 5107(b) concerning the resolution of doubt are 
not applicable.


V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for residuals of a fracture of the right mandible and 
left condyle, with temporomandibular joint arthritis, for the 
period from June 20, 1994, to February 11, 1997, is denied.

The claim of entitlement to an evaluation in excess of 20 
percent for a fracture of the right mandible and left 
condyle, with temporomandibular joint arthritis, for the 
period beginning on February 12, 1997, is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a surgical scar of the right 
chin is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

